ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Sweeney on 7/29/22.

The application has been amended as follows: 

Amendments to the Specification:
To the very end of paragraph [0053], the following will be added: --The multiple layers of protective sheet 80 may comprise an outer layer and an inner layer that each has a high fluid resistance and a high filtration central layer positioned between the outer layer and the inner layer. Further, the outer layer and the inner layer of the protective sheet 80 may each be meltblown and the central layer may be spunbond.--

Amendments to the Claims:
Claim 1 (Currently Amended by Examiner): A face mask comprising:
a. a first earpiece having a trap and an ear loop; 
b. a second earpiece having a trap and an ear loop;
wherein each trap is an aperture adjacent the respective ear loop and made through the entire thickness of the respective earpiece; and 
c. a protective sheet bunched and routed through the trap of the first earpiece and the trap of the second earpiece such that the protective sheet extends through the entire thickness of each earpiece, and wherein the protective sheet is removably connected to the first earpiece and the second earpiece, 
wherein the ear loop of the first earpiece is  configured to surround a first ear of a user and the ear loop of the second earpiece is  configured to surround a second ear of the user such that the protective sheet covers the user's nose and mouth.
Claim 3 (Currently Cancelled by Examiner)
Claim 9 (Currently Amended by Examiner): The face mask of claim 1 wherein the
protective sheet is a rectangular sheet.
Claim 14 (Currently Amended by Examiner): The face mask of claim 12 wherein the  multiple layers comprise an outer layer of a first material that has a high fluid resistance and one or more inner layers made of a second material that possess a higher filtration rate[[s]] and a lower fluid resistance.
Claim 15 (Currently Amended by Examiner): The face mask of claim 12 wherein the  multiple layers comprise an outer layer and an inner layer that  each has a high fluid resistance and a high filtration central layer positioned between the outer layer and the inner layer.
Claim 16 (Currently Amended by Examiner): The face mask of claim 15 wherein the outer layer and the inner layer are each meltblown and the central layer is spunbo[[u]]nd.
Claims 17 and 18 (Currently Cancelled by Examiner)
Claim 19 (Currently Amended by Examiner): A method for applying and wearing a face mask comprising: 
a. providing a face mask comprising: 
i. a first earpiece having a trap and an ear loop; 
ii. a second earpiece having a trap and an ear loop; 
wherein each trap is an aperture adjacent the respective ear loop and made through the entire thickness of the respective earpiece; and 
iii. a protective sheet bunched and routed through the trap of the first earpiece and the trap of the second earpiece such that the protective sheet extends through the entire thickness of each earpiece, and wherein the protective sheet is removably connected to the first earpiece and the second earpiece, 
wherein the ear loop of the first earpiece is positioned to surround a first ear of a user and the ear loop of the second earpiece is positioned to surround a second ear of the user such that the protective sheet covers a nose, mouth, and chin of the user; 
b. securing the protective sheet in the trap of the first earpiece; 
c. securing the protective sheet in the trap of the second earpiece; 
d. positioning the first earpiece around [[a]]the first ear of [[a]]the user; 
e. positioning the second earpiece around [[a]]the second ear of the user; 
f. adjusting the protective sheet to cover the user's nose and mouth; and 
g. tightening the protective sheet by pulling the protective sheet through the trap  of the first earpiece, the trap of the second earpiece, or the trap of both the first and second earpiece such that the protective sheet is fitted across the user's face.


Reasons for Allowance
Claims 1, 2, 4-16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim(s) 1 and 19, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a face mask comprising: a. a first earpiece having a trap and an ear loop; b. a second earpiece having a trap and an ear loop; wherein each trap is an aperture adjacent the respective ear loop and made through the entire thickness of the respective earpiece; and c. a protective sheet bunched and routed through the trap of the first earpiece and the trap of the second earpiece such that the protective sheet extends through the entire thickness of each earpiece, and wherein the protective sheet is removably connected to the first earpiece and the second earpiece, wherein the ear loop of the first earpiece is configured to surround a first ear of a user and the ear loop of the second earpiece is configured to surround a second ear of the user such that the protective sheet covers the user's nose and mouth. Ok KR 2009-0017711, Kim KR 2016-0125733, and Pelster DE 20 2020 102 269 U1 are the closest prior art of record, and each discloses a protective sheet forming a face mask that is clamped by the ear loop with some variation of a clip. Ok discloses in figs. 2 and 3 and p. 1 of the translated description a protective sheet 30 having a tab 10 that is clamped by tab 20 of the earloop. Kim discloses in figs. 1, 3, 6 various attachments between a protective sheet 10 and the earloop 20 featuring the ends of protective sheet 10 being inserted into a clamp of the earloop. Pelster discloses in figs. 1-7 a protective sheet 202 that is clamped at the ends by a clamp 12a/b of the ear loop. However, these references fail to disclose or teach in combination a. a first earpiece having a trap and an ear loop; b. a second earpiece having a trap and an ear loop; wherein each trap is an aperture adjacent the respective ear loop and made through the entire thickness of the respective earpiece; and c. a protective sheet bunched and routed through the trap of the first earpiece and the trap of the second earpiece such that the protective sheet extends through the entire thickness of each earpiece. The traps in Ok, Kim, and Pelster feature clamps that enclose and hold on to the protective sheet, rather than an aperture made through the entire thickness of the earpiece, with the protective sheet bunched and routed through this aperture trap. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Ok, Kim, or Pelster to address its deficiencies. Dependent claims 2 and 4-16 are allowed by virtue of their dependence on independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786